JAMES HENSON                               * IN THE UNITED STATES DISTRICT COURT
5317 Plainfield Avenue
Baltimore, Maryland 21206,                 * FOR THE DISTRICT OF MARYLAND,

      Plaintiff                            * NORTHERN DIVISION

v.                                         *

NATURMED, INC., d/b/a                      *
INSTITUTE FOR VIBRANT LIVING
661 East Howards Road, Suite C             *    Jury Trial Demanded on Behalf of the Plaintiff
Camp Verde, Arizona 86322,
                                           * and the Proposed Class of Maryland Residents
      Serve On: Resident Agent
      Julianne S. Lis-Milam                *
      8888 Keystone Crossing, Suite 600
      Indianapolis, Indiana 46240          *

and                                        *

BACTOLAC PHARMACEUTICAL, INC. *
7 Oster Avenue
Hauppauge, New York 11788     *

      Serve On: Resident Agent             *
      CT Corporation System
      111 Eighth Avenue, Suite 13          *
      New York, New York 10011
                                           *
INDEPENDENT VITAL LIFE, LLC
661 East Howards Road, Suite C             *
Camp Verde, Arizona 86322
                                           *
      Serve On: Resident Agent
      Adrienne Hanley                      *
      2155 West State Route 89A
      Sedona, Arizona 86336                *

and                                        *

HKW CAPITAL PARTNERS III, L.P.             *
8888 Keystone Crossing, Suite 600
Indianapolis, Indiana 46240                *

      Serve On: Resident Agent.           . *
      Corporation Service Company
      251 Little Falls Drive.              *
      Wilmington, Delaware 19808
    Defendants                     * Case Number: 1:18-cv-01102

*   *     *      *      *   *    *    *    *   *    *             *   *   *
                     AMENDED CLASS ACTION COMPLAINT
       NOW COMES the Plaintiff, James Henson, by and through his attorneys, Charles H.
Edwards IV and the Law Office of Barry R. Glazer, LLC, files this statewide class action against
the Defendants, NaturMed, Inc., Bactolac Pharmaceutical, Inc., Independent Vital Life, LLC, and
HKW Capital Partners III, L.P., on behalf of State of Maryland consumers, and states the following
in support thereof:
                                  NATURE OF THE ACTION
       1.      Plaintiff and members of the proposed Class purchased and ingested dietary
supplements that were manufactured, distributed, and/or were directly sold by Defendant,
NaturMed, Inc. (hereinafter, “NaturMed”).
       2.       Defendant NaturMed’s dietary supplements contained substances that are toxic to
human beings and that have resulted in the serious illness and death of human beings who have
consumed them.
       3.      Defendant NaturMed knew that its dietary supplements contained toxic substances;
however, rather than discontinuing the sales of its toxically contaminated dietary supplements and
informing consumers that its dietary supplements that had been purchased previously were
contaminated by toxic substances, it both remained mute with respect to the dietary supplements
that it had already sold and continued to sell its toxically contaminated dietary supplements.
       4.      What is more, the contamination was not limited to dietary supplements. HKW
Capitol Partners (hereinafter, “HKW Partners”) was NaturMed’s controlling shareholder, held
multiple positions on NaturMed’s board of directors, and orchestrated transfers of NaturMed’s
assets once it became known that NaturMed’s dietary supplements were poison. Meanwhile,
Bactolac Pharmaceutical was toxic. It mixed into NaturMed’s dietary supplements harmful
chemicals and toxins. And Independent Vital Life, after devaluing NarurMed’s assets from within,
purchased NaturMed for a song and continued selling identical products under what appears on
the packaging of the dietary supplements as the same old company that it purportedly replaced.
                                  JURISDICTION & VENUE
       5.      This Court has subject matter jurisdiction pursuant to the Class Action Fairness
Act, 28 U.S.C. § 1332(d), and diversity of citizenship under 28 U.S.C. § 1332(a). Plaintiff alleges,
upon information and belief, that there are thousands of proposed class members (hereinafter,
“Class Members”) and that the aggregated amount in controversy for the Plaintiff and the Class
Members exceeds five million dollars ($5,000,000.00) exclusive of interest and costs. This Court
has supplemental jurisdiction over the state law claims presented herein pursuant to 28 U.S.C.
§1367.
         6.    Venue in this judicial district is proper pursuant to 28 U.S.C. §§1391(a), (b), and/or
(c) because the Defendants conduct business in this district and a substantial part of the events and
omissions giving rise to this action occurred in this district.
                                   JURY TRIAL DEMANDED
         7.    Pursuant to Amendment VII to the Constitution of the United States of America
and Rule 38 of the Federal Rules of Civil Procedure, the Plaintiff demands a jury trial of this action
on behalf of himself and the Class Members.
                                           THE PARTIES
         8.    Plaintiff James Henson is and was, at all times relevant, an adult resident of
Baltimore City, Maryland, where he ordered All Day Energy Greens – Original Hi-Octane Energy
Drink for Health & Life (hereinafter, “All Day Energy Greens”), a dietary supplement, from the
Defendant’s website.
         9.    Defendant NaturMed is a corporation registered in the State of Indiana and doing
business in the State of Maryland. Defendant Naturmed’s principal address is 661 East Howards
Road, Suite C, Camp Verde, Arizona 869322 and, upon information and belief, can be served with
process through its registered agent, Julianne S. Lis-Milam, located at 8888 Keystone Crossing,
Suite 600, Indianapolis, Indiana 46240.
         10.   Defendant Naturmed manufacturers, distributes, markets, and sells dietary
supplements, including All Day Energy Greens®, Go Ruby Go!®, TriMotionTM Joint Health
Formula, SeaNu HairTM, ProstaEZTM, Natto BP PlusTM, Reconnect—Hearing SupportTM, Gluco
Harmony®, and Vision Clear® and holds itself out to the public as manufacturing safe, nutritious,
beneficial, high-quality dietary supplements.
         11.   Defendant NaturMed sells the dietary supplements, including All Day Energy
Greens®, directly to consumers and through various distributors and retailers. These sales have
generated tens of millions of dollars for the NaturMed, significant amounts of which NaturMed
invested in promoting trust and confidence among its consumers.
         12.   Defendant Bactolac Pharmaceutical (hereinafter, “Bactolac”) is a corporation
registered in the State of New York with its principal business address located in Hauppauge, New
York. Bactolac manufactures products, including dietary supplements, for distribution across the
United States, including in the States of New York, Alabama, Arizona, California, Illinois,
Missouri, Oregon, South Carolina, Texas, Virginia, and Wisconsin.
          13.   Defendant Bactolac can be served through its registered agent for service of
process, CT Corporation System, 111 Eighth Avenue, Suite 13, New York, New York 10011.
          14.   Defendant Independent Vital Life, LLC (hereinafter, “IVL2”) is a limited liability
company registered in the state of Delaware with its principal place of business in Camp Verde,
Arizona. Defendant IVL can be served through its agent of record, Adrienne C. Hanley, 2155 W.
State Route 89A, Sedona, Arizona 86336.
          15.   IVL is a mere continuation of NaturMed, and is therefore liable as a successor
entity.
          16.   Defendant HKW is a limited partnership registered in the state of Delaware with its
principal place of business in Indianapolis, Indiana. Prior to April 27, 2017, HKW was a
shareholder and member of the NaturMed Board of Directors. Defendant HKW can be served
through its agent of record, Corporation Service Company, 251 Little Falls Drive, Wilmington,
Delaware 19808.
          17.   As set forth in more detail below, on or around April 27, 2017, after several lawsuits
were filed against NaturMed alleging its dietary supplements were toxic and/or dangerous,
NaturMed began to experience significant financial difficulty. Defendant IVL2, along with
assistance from HKW, obtained a security interest in NaturMed, liquidated the company, sold
NaturMed’s assets to IVL2 for a fraction of their value, and retained key NaturMed personnel in
positions of authority, including NaturMed’s founder and member of the board of directors, Don
Elgie.
          18.   IVL2, in other words, is the same legal person as NaturMed, having a continued
existence under a new name.ong consumers of their supplements.
                                   INTRODUCTORY FACTS
          19.   As the manufacturer, distributor, and retail seller of its dietary supplements,
NaturMed claims that it is “passionate about helping people improve their health so they can enjoy
their life to the fullest” and that its products “reflect our belief that nutritional support is a key
component to achieving lifelong health.”
          20.   NaturMed further claims that its product offerings “combined the best of science
and nature, giving you the most effective solutions for your health needs.”
       21.       On its website, NaturMed made the following “promise[s] to you” about its dietary
supplements:
             •    “Featuring pure, all natural ingredients and our entire line of health supplements,
                 is [sic] formulated based on the latest scientific research, clinical trials, and case
                 studies.”

             •    “IVL regularly conducts Good Manufacturing Practices (GMP) reviews in
                 accordance with FDA standards. Our ingredients are tested and retested throughout
                 the production process to verify the highest purity and potency.”


             •    All IVL formulas are manufactured in the USA using only NSF Certified facilities
                 which protects consumers by ensuring our supplements contain only the ingredients
                 listed on the label in the dosage indicated.”

       22.       In particular, on its website and content packing, NaturMed represented to
consumers that its supplement known as All Day Energy Greens is an “all natural energy drink”
with “no chemical additives” that “[n]aturally [i]ncreases [e]nergy, [i]mproves [d]igestion, [r]ich
in [a]ntioxidant [s]uperfoods, [s]upports [w]eight [m]anagement” and that it “helps support healthy
digestive function.”
       23.       Furthermore, NaturMed’s product directions for All Day Energy Greens advises
customers to “[s]upercharge your energy and overall health with All Day Energy Greens.”
       24.       NaturMed’s product directions make the following claims: “This green superfood
is a daily dose of veggies—and a whole lot of extra pep—in one glass! JUST ONE TABLESPOON
mixed in water or a smoothie makes for a truly delicious and refreshing beverage that exceeds the
nutritional equivalent of FIVE servings of vegetables and fruits.”
       25.       NaturMed’s product directions specifically claim that All Day Energy Greens is
“one of the most potent, energizing, immune-enhancing drinks available.”
       26.       These representations are false and materially misleading because All Day Energy
Greens contains substances known to be harmful or toxic when ingested by human beings.
       27.       In fact, in March 2016, NaturMed issued a recall in the State of California for
various lots of its dietary supplements based on their contamination with toxic substances.
       28.       NaturMed claimed that the aforementioned recall was being performed due only to
“some reported cases of gastrointestinal distress.” In reality, however, All Day Energy Greens was
hazardous for human consumption and could cause severe, chronic illness, bodily impairment, and
death — none of which were published or otherwise disclosed to California consumers nor any
other consumers, including the Plaintiff and the proposed Class.
              PLAINTIFF’S PURCHASE AND CONSUMPTION OF ALL DAY ENERGY GREENS
       29.      Plaintiff purchased All Day Energy Greens through the NaturMed’s website
multiple times, with purchase and delivery occurring in the State of Maryland.
       30.      In purchasing the All Day Energy Greens, the Plaintiff specifically relied on
representations from NaturMed, set forth more fully above, including the representation that the
dietary supplements offered by NaturMed were safe, effective, immune-enhancing, and beneficial.
       31..     In August 2015, the Plaintiff began suffering severe abdominal and esophageal pain
after ingesting All Day Energy Greens for over a year.
       32..     In September and October 2015, the Plaintiff visited multiple doctors regarding his
severe abdominal and esophageal pain, including a primary care physician and a
gastroenterologist. Those physicians performed numerous tests, including an ultrasound, in an
attempt to diagnose the abdominal pain.
       33.      Following the Plaintiff’s multiple visits to multiple doctors, it was discovered that
it was All Day Energy Greens that had caused him to sustain severe abdominal and esophageal
pain and other severe pain including, but not limited to, pain associated with dysphagia, gastro-
esophageal reflux disease, and dysphonia, which were all sustained by the Plaintiff as a result of
his ingestion of All Day Energy Greens.
               NATURMED ISSUED A PRIVATE RECALL OF ALL DAY ENERGY GREENS,
                     FAILING TO DISCLOSE ANY DANGEROUS SUBSTANCES

       34.      Upon information and belief, NaturMed has received countless complaints from
consumers of its products based on their illnesses.
       35.      Upon information and belief, NaturMed became aware of the dangerous and
defective nature of its products by July 2015 at the latest.
       36.      Various lots of All Day Energy Greens contain active bacteria and other
contaminations which, among other things, can cause nausea, vomiting, diarrhea, dehydration,
coma, and death. As well, the bacteria and other contaminations can cause the ongoing injuries
sustained by the Plaintiff including, but not limited to, dysphagia, gastro-esophageal reflux disease,
and dysphonia.
       37.      NaturMed, in response to its knowledge that its products were contaminated, issued
a private recall in March 2016. Specifically, on March 11, 2016, NaturMed issued a recall of its
All Day Energy Greens distributed nationwide between July 17, 2014 and July 21, 2015, due to
reported gastrointestinal distress.
       38.     In connection with this recall, NaturMed sent letters to consumers who had
purchased the product directly from the NaturMed’s website. The letter claimed, “a voluntary
recall has been initiated as a precaution due to some reported cases of gastrointestinal distress
possibly associated with consumption of a product you purchased from us.”
       39.     Despite knowing that individuals commonly resell their products, however,
NaturMed did not issue a public recall of their supplements nor did it elaborate further about the
reason for its recall beyond stating that there was a possibility that some reported cases of
gastrointestinal distress were due to the consumption of All Day Energy Greens.
       40.     Upon information and belief, NaturMed did not inform its distributors of the recall.
       41.     Upon information and belief, NaturMed did not inform any retailer of its decision
to recall its supplements or of the danger that those supplements could pose to consumers.
       42.     Despite knowing that individuals may come into contact with All Day Energy
Greens after being given those products by a customer, NaturMed did not issue any public
notification that members of the public should not consume its supplements due to the risk of
severe health problems.
                          NATURMED’S RELATIONSHIP WITH BACTOLAC
       43.     Pursuant to an agreement, Bactolac manufactured and blended dietary supplements
for NaturMed, including All Day Energy Greens.
       44.     NaturMed and Bactolac devised a formula and list of ingredients, and Bactolac was
responsible for manufacturing the supplement, including All Day Energy Greens.
       45.     NaturMed also provided Bactolac with product labels for All Day Energy Greens,
and Bactolac affixed these labels to each product container as it was packaged.
       46.     The product labels for All Day Energy Greens contain a list of ingredients that
Defendants NaturMed and Bactolac represented were contained in the All Day Energy Greens
product.
       47.     Bactolac then shipped the packaged dietary supplements back to NaturMed for
nationwide distribution from NaturMed’s distribution center in Arizona.
       48.     NaturMed issued a recall of All Day Energy Greens but failed to disclose of the
product was dangerous.
        49.     Beginning as early as 2014, NaturMed received numerous complaints from
consumers claiming that consumption of All Day Energy Greens made them sick.
        50.     Beginning in 2014 and continuing through early 2016, the product labels for All
Day Energy Greens do not comply with the ingredients on the product label.
        51.     Indeed, various lots of All Day Energy Greens manufactured prior to 2016 contain
active bacteria and other contaminations, which can cause nausea, vomiting, diarrhea, dehydration,
coma, and death.
        52.     Plaintiff and Class Members purchased canisters of All Day Energy Greens that
contained ingredients that did not comport with the product label because they contained bacteria
and other contaminations and/or ingredients not listed on the product label.
        53.     On March 11, 2016, NaturMed issued a recall of its All Day Energy Greens product
manufactured and distributed nationwide between July 17, 2014 and July 21, 2015, due to reported
gastrointestinal distress.
        54.     In connection with this recall, NaturMed sent letters to some consumers who
purchased All Day Energy Greens directly from NaturMed.
        55.     The letter stated that “a voluntary recall has been initiated as a precaution due to
some reported cases of gastrointestinal distress possibly associated with consumption of a product
you purchased from us.”
        56.     In reality, All Day Energy Greens was hazardous for human consumption and could
cause severe, chronic illness, bodily impairment, and death—none of which were disclosed to
consumers.
        57.     NaturMed did not otherwise publicize the All Day Energy Greens recall, either by
publishing notice of the recall on its website or in other publicly accessible print or online sources.
        58.     Furthermore, NaturMed knew that direct purchasers of the product commonly
resold All Day Energy Greens, yet it made no effort to notify those indirect purchasers.
        59.     NaturMed informed some, but not all, known retailers that it was recalling its All
Day Energy Greens products. Even where it informed a retailer, however, NaturMed did not
explain the danger that the product ultimately posed to consumers.
                                  ATTEMPT TO EVADE LIABILITY
        60.     In 2016 and 2017, several lawsuits were filed against NaturMed alleging personal
injury and wrongful death caused by consumption of All Day Energy Greens.
       61.     On or about April 27, 2017, IVL2 was incorporated in the state of Delaware by Don
and Johna Elgie, the original founders of NaturMed.
       62.     On or around April 27, 2017, IVL2 entered into an agreement for the purchase of
all of NaturMed’s assets.
       63.     On or about April 27, 2017, NaturMed ceased business operations.
       64.     On or about May 1, 2017, IVL2 commenced business operations.
       65.     IVL2 operates at NaturMed’s former location, 661 E. Howards Road, Camp Verde,
Arizona.
       66.     IVL2 retained NaturMed’s initials and logo.
       67.     IVL2 also retained many key personnel from NaturMed, including NaturMed’s
Director of Operations.
       68.     IVL2 continues to operate NaturMed’s website, www.ivlproducts.com, selling
NaturMed products, which still bear NaturMed’s “Institute for Vibrant Living” brand.
       69.     IVL2 has made every effort to benefit from the reputation established by NaturMed.
In addition to maintaining NaturMed’s logo and website, www.ivlproducts.com still contains
customer reviews that pre-date IVL’s ownership of NaturMed’s products.
       70.     IVL2 facilitated a seamless transfer of NaturMed’s business, with no interruption
in business operations.
       80.     Following the sale of NaturMed’s assets to IVL2, IVL2 immediately continued the
operation of NaturMed’s business, including selling products bearing NaturMed’s product labels.
       81.     Following the asset sale, NaturMed, under the direction of its shareholders and
board members HKW, distributed the proceeds of the sale to HKW, rendering NaturMed insolvent.
       82.     Since the asset sale, NaturMed has ceased business operations. NaturMed has not
filed articles of dissolution, but is delinquent in filing its 2017 annual report with the Arizona
Corporation Commission.
                               CLASS ACTION ALLEGATIONS
       83.     Plaintiff re-alleges all preceding paragraphs of this Amended Complaint as if set
forth verbatim herein.
       84.     Plaintiff brings this lawsuit as a class action pursuant to Rule 23(a) and (b)(2) or,
in the alternative, (b)(1) or (b)(3) of the Federal Rules of Civil Procedure on behalf of the following
defined Class Members:
       A.      The Class: From January 1, 2015, to present, the Plaintiff and all similarly situated
               individuals and entities residing in the State of Maryland who purchased All Day
               Energy Greens.


       B.      The Medical Treatment Subclass: From January 1, 2015, to present, the Plaintiff
               and all similarly situated individuals residing in the State of Maryland that
               purchased All Day Energy Greens for personal or household use and not for resale
               and who incurred or may incur any monetary damages due to illness, injury, or
               death resulting from the ingestion of All Day Energy Greens.

       C.      Excluded from the Class is the Defendant, its affiliates and families, and the judge
               assigned to this matter and his or her staff.

       85.     Numerosity. The requirements of Rule 23(a)(1) of the Federal Rules of Civil
Procedure are satisfied in that there are too many Class Members for joinder of all of them to be
practicable. Upon information and belief, as of the filing of this Complaint there are greater than
one thousand (1,000) consumers who purchased contaminated All Day Energy Greens from the
Defendant and/or suffered either monetary loss, physical illness, or death as a result of their
purchases that reside in the State of Maryland.
       86.     Commonality. The claims of the Class Members raise numerous common issues
of fact and law, thereby satisfying the requirements of Rule 23(a)(2) of the Federal Rules of Civil
Procedure. Every issue concerning liability is common to all the Class Members because all issues
concern the actions of the Defendants with respect to the manufacturing, distribution, and sale of
All Day Energy Greens. These issues are common in that, when answered as to one of the Class
Members, a significant number of Class Members will be affected. As to liability and relief, the
counts set forth in this Complaint raise the following common issues of fact and law, among others:

       A.      Whether All Day Energy Greens contained dangerous substances unfit for human
               consumption?

       B.      Whether the Defendants knew or should have known that All Day Energy Greens
               contained dangerous substances unfit for human consumption?

       C.      Whether the Defendants failed to take appropriate steps to ensure that All Day
               Energy Greens did not contain dangerous substances?

       D.      Whether the Defendants had a duty to disclose the true nature of All Day Energy
               Greens to the Plaintiff and the Class Members, including the fact that All Day
               Energy Greens contained dangerous substances?
       E.      Whether the Defendants omitted and/or failed to disclose material facts concerning
               All Day Energy Greens to the Plaintiff and the Class Members, including the fact
               that All Day Energy Greens contained dangerous substances?

       F.      Whether the Defendants violated their duty to warn the Plaintiff and the Class
               Members of the risks of consuming All Day Energy Greens, including the risks
               associated with the substances contained therein?

       G.      Whether All Day Energy Greens is a defective product or an unreasonably
               dangerous product?

       H.      Whether the Defendants should be enjoined from the sale of All Day Energy
               Greens?

       I.      Whether HKW and/or IWL2 should be held financially responsible for any
               judgment arising out of this litigation?

       J.      Whether Bactolac introduced poisonous, toxic, and/or contaminated ingredients
               into the mixture for All Day Energy Greens.

       87.     Typicality. The claims of the named Plaintiff is typical of the absent Class
members because they have a common source and rest upon the same legal and remedial theories,
thereby satisfying the requirements of Rule 23(a)(3) of the Federal Rules of Civil Procedure. For
example, the named Plaintiff and the Class Members all suffered injury as a result of the purchase
and consumption of All Day Energy Greens. The actions of the Defendants have been systematic
and have continued despite knowledge that they were selling defective and potentially deadly
products. Defendants violated state and federal law in the same manner with each Class Member.
The nature of the inquiry t with respect to the Plaintiff and the Class Members is the same – the
Defendants’ manufacture, distribution, and sale of contaminated and potentially deadly dietary
supplements. As well, the liability of HKW and/or IWL2 as set forth above.
       88.     Adequacy of Representation. The requirements of Rule 23(a)(4) of the Federal
Rules of Civil Procedure are satisfied in that Plaintiff has a sufficient stake in the litigation to
vigorously prosecute claims on behalf of the Class Members and the Plaintiff’s interests are
aligned with those of the Class Members. There are no defenses of a unique nature that may be
asserted against Plaintiff individually, as distinguished from the other Class Members, and the
relief sought by the Plaintiff is common to all of the Class Members. Plaintiff does not have any
interest that is in conflict with or is antagonistic to the interests of the Class Members, and has no
conflict with any other Class Member. Plaintiff has selected counsel who are skilled in class action
litigation and are well-qualified to carry out their duties as class counsel, having handled large-
scale, labor-intensive, legally-complex cases on a regular basis.
       89.     Declaratory and Equitable Relief. The requirements of Rule 23(b)(2) of the
Federal Rules of Civil Procedure are satisfied in that the Defendants’ actions affected and will
affect the Class Members in a similar manner, making appropriate final declaratory and injunctive
relief with respect to the Class as a whole. For example, among other forms of equitable relief, the
Plaintiff seeks with respect to the Class as a whole a judicial declaration that the NaturMed sold
untested, contaminated, potentially deadly dietary supplements and that the NaturMed be enjoined
from such activities in the future. Similarly, the Plaintiff seeks a judicial declaration that Bactolac
knowingly contaminated All Day Energy Greens and that HKW and/or ILW2.
       90.     Inconsistent or Varying Adjudications. In the alternative, the requirements of
Rule 23(b)(1)(A) of the Federal Rules of Civil Procedure are satisfied in that the prosecution of
separate actions by individual Class Members would create a risk of inconsistent adjudications
that would establish incompatible standards of conduct for the Defendants. For example, one court
could rule that it was improper for NaturMed to sell contaminated and potentially deadly dietary
supplements, while another court could rule that such acts were proper.
       91.     Predominance and Superiority. Alternatively, all of the requirements for Rule
23(b)(3) of the Federal Rules of Civil Procedure are satisfied because the common factual and
legal issues identified above are sufficiently cohesive to warrant adjudication by representation. In
particular, the Plaintiff and the Class Members have suffered a common cause of injury, namely
the manufacture, sale and distribution of contaminated and potentially deadly dietary supplements.
The Class members’ legal claims arise exclusively under Maryland law and, therefore, do not
involve the application of other states’ laws which may have varying degrees of liability and proof.
Class action treatment is also superior to other available methods for the fair and efficient
adjudication of this controversy, because individual litigation of the claims of all the Class
Members is economically unfeasible and procedurally impracticable. The likelihood of individual
Class members prosecuting separate claims is remote and, even if every Class Member could
afford individual litigation, the court system would be unduly burdened by individual litigation in
such cases. Additionally, individual litigation would also present the potential for varying,
inconsistent or contradictory judgment while magnifying the delay and expense to all parties and
to the court system, thus resulting in multiple trials of the same legal issue and creating the
possibility of repetitious litigation. As a result, the desirability to concentrate litigation in this
forum is significantly present. Plaintiff knows of no difficulty to be encountered in the
management of this action that would preclude its maintenance of a class action. Relief concerning
the Plaintiff’s rights under the laws herein alleged and with respect to the Class Members would
be proper.
                                    CLAIMS FOR RELIEF
                          COUNT I – BREACH OF IMPLIED WARRANTY
                             AGAINST NATURMED AND BACTOLAC

         92.   Plaintiff realleges and incorporates by reference each of the allegations set forth in
paragraphs 1 through 91 as if the same were set forth at length herein.
         93.   Plaintiff and the Class Members purchased All Day Energy Greens, produced,
marketed, distributed, and sold by NaturMed, and thereafter, the Plaintiff and the Class Members
consumed the All Day Energy Greens pursuant to the NaturMed’s directions and instructions.
         94.   Privity of contract existed between the Plaintiff and the NaturMed and between the
Class Members and Naturmed.
         95.   At the time of the sales, deliveries, and consumption of the All Day Energy Greens,
NaturMed and Bactolac impliedly warranted to the Plaintiff and the Class Members and the
Plaintiff and the Class Members had an implied understanding that the All Day Energy Greens
were merchantable and fit for the ordinary purpose for which dietary supplements are intended,
namely, safe human consumption as a dietary supplement.
         96.   At the time of sales, deliveries, and consumption of the All Day Energy Greens,
NaturMed and Bactolac impliedly warranted to the Plaintiff and the Class Members that All Day
Energy Greens were fit for the particular purpose which the NaturMed had communicated to the
Plaintiff and Class Members, inter alia, through marketing and on the All Day Energy Greens’
packaging, that the All Day Energy Greens were a dietary supplement that would have a positive
impact on the health of the Plaintiff and the Class Members as communicated more fully above.
         97.   NaturMed and Bactolac held themselves out to the public as possessing superior
knowledge and skill in formulating, manufacturing, preserving, and packaging dietary
supplements and the Plaintiff and the Class Members relied on this superior knowledge and skill
of NaturMed and Bactolac in selecting the All Day Energy Greens to supplement their particular
diets.
         98.   As communicated more fully above, All Day Energy Greens were not safe for
human beings to consume and have caused people, including the Plaintiff and the Class Members,
to become ill and/or die after consumption.
         99.   At the time of the manufacturing of the All Day Energy Greens and when the All
Day Energy Greens left the manufacturer, there existed the defects set forth herein and more fully
throughout this Amended Complaint.
        100..   All Day Energy Greens constitutes a "good," inter alia, within the meaning of
Maryland Code, Commercial Law § 2-105.
        101.    The conduct of NaturMed and Bactolac as described herein constitutes a breach of
the implied warranty of merchantability and the implied warranty of fitness for a particular
purpose, inter alia, pursuant to Maryland Code, Commercial Law, §§ 2-314, et seq., in that All
Day Energy Greens were dangerous and not fit for the purpose of human consumption or to have
a positive impact on the Plaintiff or the Class Members’ particular diets, which directly and
proximately caused the Plaintiff and Class Members to suffer economic loss and to sustain severe
injuries.
        102.    Accordingly, the Plaintiff and Class members are entitled to the specific relief as
requested more fully below.
                          COUNT II – BREACH OF EXPRESS WARRANTY
                                      AGAINST NATURMED

        103.    Plaintiff realleges and incorporates by reference each of the allegations set forth in
paragraphs 1 through 102 as if the same were set forth at length herein.
        104.    Privity of contract existed between the Plaintiff and NaturMed and between the
Class Members and NaturMed .
        105.    Through the NaturMed’s marketing, packaging, directions, and instructions,
NaturMed made express representations and created express warranties with the Plaintiff and the
Class Members that the All Day Energy Greens conformed to the claims and representations that
NaturMed had made through its marketing, packaging, directions, and instructions, including that
the All Day Energy Greens were fit for consumption by human beings and would have a positive
impact on the health of the Plaintiff and Class Members. The aforementioned express
representations and express warranties include, but are not limited to, All Day Energy Greens
being safe, "immune-enhancing" and promoting healthy digestive function.
        106.    Plaintiff and the Class Members reasonably and foreseeably relied on the
NaturMed’s express representations and express warranties in the contract for purchase of All Day
Energy Greens for the purpose of human consumption, such that the warranty became a basis of
the bargain by which the Plaintiff and the Class Members chose to purchase All Day Energy
Greens.
       107.    All Day Energy Greens did not conform to NaturMed’s express representations and
express warranties, inter alia, because All Day Energy Greens were not and are not safe for human
beings to consume and have caused people, including the Plaintiff and the Class Members, to
become ill and/or die after consumption.
       108.    Bactolac’s breaches of its express representations and express warranties were the
proximate cause of the injuries sustained by the Plaintiff and the Class Members.
       109.    Accordingly, the Plaintiff and Class members are entitled to the specific relief as
requested more fully below and, where applicable, consistent with Maryland Code, Commercial
Law, §§ 2-313, et seq.
                                   COUNT III – NEGLIGENCE
                                AGAINST NATURMED AND BACTOLAC

       110.    Plaintiff realleges, and incorporates by reference each of the allegations set forth in
paragraphs 1 through 109 as if the same were set forth at length herein.
       111.    NaturMed and Bactolac owed a duty of care to the Plaintiff and the Class Members,
inter alia, to ensure that all the dietary supplements that they manufactured, packaged, marketed,
distributed, and sold, including All Day Energy Greens, were free from dangerous contaminants
and would not cause deleterious and harmful effects upon consumption by human beings,
including the Plaintiff and the Class Members. They further owed a duty to the Plaintiff and the
Class Members to convey accurate and complete information concerning the risks and dangers
associated with the purchase and consumption of All Day Energy Greens, which included the duty
to warn the Plaintiff and Class Members upon any subsequent discovery that All Day Energy
Greens posed a risk or danger to human beings that consumed All Day Energy Greens.
       112.    NaturMed and Bactolac breached this duty, inter alia, by manufacturing,
packaging, marketing, distributing, and selling All Day Energy Greens containing
contaminants which are harmful and deleterious to human beings that consumed the All Day
Energy Greens, failing to use proper manufacturing and production practices, failing perform
appropriate quality testing and control, failing to properly investigate reports of contamination,
illness, and/or death, and failing to adequately warn consumers of the dangers associated with
All Day Energy Greens.
       113.    As a direct and proximate result of the acts and/or omissions of NaturMed and
Bactolac as set forth herein and more fully throughout this Complaint, the Plaintiff and Class
Members have suffered severe injuries, damages and losses as alleged herein and more fully
throughout this Complaint.


       114.    All of the severe injuries, damages, and losses sustained by the Plaintiff and Class
Members were directly and proximately caused by the aforementioned negligence of NaturMed
and Bactolac and were incurred without contributory negligence or assumption of the risk on the
part of the Plaintiff or the Class Members. Plaintiff and the Class Members also did not have the
opportunity or knowledge of the dangers associated with the All Day Energy Greens to avoid the
severe injuries, damages, and losses that they sustained.
       115.    Accordingly, the Plaintiff and Class members are entitled to the specific relief as
requested more fully below.
                         COUNT IV – NEGLIGENT MISREPRESENTATION
                             AGAINST NATURMED AND BACTOLAC

       115.    Plaintiff realleges, and incorporates by reference each of the allegations set forth
in paragraphs 1 through 114 as if the same were set forth at length herein.
       116.    That there was privity of contract between NaturMed and the Plaintiff and between
the NaturMed and the Class Members.
       117.    NaturMed and Bactolac owed a duty of care to the Plaintiff and to the Class
Members to ensure that all the dietary supplements that they manufactured, packaged, marketed,
distributed, and sold, including All Day Energy Greens, were free from dangerous contaminants
and would not cause deleterious and harmful effects upon consumption by human beings,
including the Plaintiff and the Class Members. They further owed a duty to the Plaintiff and the
Class Members to convey accurate and complete information concerning the risks and dangers
associated with the purchase and consumption of All Day Energy Greens, which included the duty
to warn the Plaintiff and Class Members upon any subsequent discovery that All Day Energy
Greens posed a risk or danger to human beings that consumed All Day Energy Greens.
       118.    NaturMed and Bactolac held themselves out to the public as possessing superior
knowledge and skill in formulating, manufacturing, preserving, and packaging dietary
supplements and the Plaintiff and the Class Members relied on this superior knowledge and skill
of NaturMed and Bactolac in selecting the All Day Energy Greens to supplement their particular
diets to enhance their health.
       119.    At the time of marketing, sale, delivery, and the consumption of All Day Energy
Greens by the Plaintiff and the Class Members, NaturMed and Bactolac negligently communicated
false statements to the Plaintiff and the Class members through marketing, packaging, directions,
and instructions that All Day Energy Greens were fit for human consumption and that All Day
Energy Greens would enhance the health of the Plaintiff and the Class Members as set forth more
fully above.
       120.    NaturMed and Bactolac intended for the Plaintiff and the Class Members to rely
and act upon its negligently communicated false statements as set forth more fully above.
       121.    NaturMed and Bactolac possessed the knowledge that the Plaintiff and the Class
Members would probably rely on the negligently communicated false statements by NaturMed
and Bactolac, inter alia, because NaturMed and Bactolac held themselves out to the public as
possessing superior knowledge and skill in formulating, manufacturing, preserving, and packaging
dietary supplements.
       122.    All of the severe injuries, damages, and losses sustained by the Plaintiff and Class
Members were directly and proximately caused by the aforementioned negligence of NaturMed
and Bactolac and were incurred without contributory negligence or assumption of the risk on the
part of the Plaintiff or the Class Members. Plaintiff and the Class Members also did not have the
opportunity or knowledge of the dangers associated with the Defendant’s All Day Energy Greens
to avoid the severe injuries, damages, and losses that they sustained.
       123.    Accordingly, the Plaintiff and Class members are entitled to the specific relief as
requested more fully below.
           COUNT V – INTENTIONAL MISREPRESENTATION , FRAUD, AND/OR DECEIT
                               AGAINST ALL DEFENDANTS

       124.    Plaintiff realleges, and incorporates by reference each of the allegations set forth in
paragraphs 1 through 123 as if the same were set forth at length herein.
       125.    Defendants made false representations of material fact to the Plaintiff and the Class
Members, inter alia, as incorporated herein and set forth more fully above.
       126.    Defendants knew that the false representations they made to the Plaintiff and the
Class Members, inter alia, including those set forth above, were false when they made them or, in
the alternative, the Defendants’ false representations of material fact, inter alia, including those
set forth more fully above, were made with such reckless disregard for the truth that the knowledge
of the falsity of the Defendants’ statements can be imputed to the Defendants.
       127.    Defendants made the false representations of material fact, inter alia, including
those set forth above, for the purpose of defrauding the Plaintiff and the Class Members and/or
inducing them to purchase All Day Energy Greens where they otherwise would have refrained
from purchasing All Day Energy Greens.
       129.    Plaintiff and the Class Members relied with justification on the Defendants’ false
representations of material fact, inter alia, including those set forth above.
       130.    As well, the Plaintiff and the Class Members will sustain further injuries from the
fraudulent transfer of NaturMed to IVL2 and the Defendants’ fraudulent transfer of NaturMed’s
assets, both as set forth more fully above.
       131.    Plaintiff and the Class Members suffered injuries and damages as set forth more
fully throughout this Complaint as a direct result of their reliance upon the Defendants’ false
representations of material fact, inter alia, including those set forth above.
       132.    Accordingly, the Plaintiff and Class Members are entitled to the specific relief as
requested more fully below.
                        COUNT VI – STRICT LIABILITY : DESIGN DEFECT
                              AGAINST NATURMED AND BACTOLAC

       133.    Plaintiff realleges, and incorporates by reference each of the allegations set forth in
paragraphs 1 through 134 as if the same were set forth at length herein.
       134.    NaturMed and Bactolac, their agents, servants, and their employees designed,
created, manufactured, marketed, and distributed All Day Energy Greens.
       135.    All Day Energy Greens was defective when the supplements left the control of
NaturMed and Bactolac, their agents, servants, and employees, was placed in the stream of
commerce by NaturMed and Bactolac, their agents, servants, and employees, and was ingested by
the Plaintiff and the Class Members.
       136.    The supplement All Day Energy Greens, is and was, unreasonably dangerous to
Plaintiff and the Class Members, inter alia, as evidenced by the fact that a private recall was issued
for the supplement in March 2016.
       137.    At the time All Day Energy Greens left the hands of the NaturMed and Bactolac,
their agents, servants, and employees, the supplement was not in a condition contemplated by the
ordinary consumer, which was unreasonably dangerous to the consumer.
        138.    All Day Energy Greens was dangerous to an extent beyond that which would be
contemplated by the ordinary consumer with ordinary knowledge common to the community as to
its characteristics.
        139.    All Day Energy Greens was ingested by the Plaintiff and the Class Members without
a substantial change in condition to the All Day Energy Greens, and was in the same condition at
the time of the injuries and damages sustained by the Plaintiff and Class Members as when it left
the control of NaturMed and Bactolac, their agents, servants and employees.
        140.    Plaintiff and the Class Members used All Day Energy Greens in a reasonably
foreseeable manner.
        150.    Plaintiff’s injuries and damages and the injuries and damages sustained by the Class
Members were proximately caused by the Plaintiff’s ingestion of All Day Energy Greens and the
Class Members’ ingestion of All Day Energy Greens, respectively.
        151.    Accordingly, the Plaintiff and Class Members are entitled to the specific relief as
requested more fully below.
                       COUNT VII – STRICT LIABILITY: FAILURE TO WARN
                              AGAINST NATURMED AND BACTOLAC

        152.    Plaintiff realleges, and incorporates by reference each of the allegations set forth in
paragraphs 1 through 151 as if the same were set forth at length herein.
        153.    NaturMed and Bactolac, their agents, servants, and its employees designed, created,
manufactured, tested, inspected, marketed, and distributed All Day Energy Greens.
        154.    NaturMed and Bactolac, their agents, servants, and its employees did not make All
Day Energy Greens safe for reasonably foreseeable use.
        155.    When All Day Energy Greens left the control of NaturMed and Bactolac, its agents,
servants, and its employees, the dangerous condition of All Day Energy Greens was not obvious to
the users of the product.
        156.    All Day Energy Greens was defective when the supplement left the control of
NaturMed and Bactolac and was ingested by the Plaintiff and the Class Members.
        157.    The supplement, All Day Energy Greens, was ingested by the Plaintiff and the Class
Members without a substantial change in its condition.
        158.    The supplement, All Day Energy Greens, is and was, unreasonably dangerous to the
Plaintiff and the Class Members, as evidenced by the fact that a private recall was issued for the
supplement in March 2016.
       159.    The warning that NaturMed, its agents, servants, and its employees issued was not
adequate because NaturMed and Bactolac failed to issue a public recall of All Day Energy Greens
and instead merely issued a private recall. NaturMed and Bactolac were fully aware that many
consumers of All Day Energy Greens redistributed the Supplement to ordinary consumers. As a
result, many consumers of All Day Energy Greens were not adequately warned of the dangers of
ingesting All Day Energy Greens. As well, NaturMed and Bactolac, its agents, servants, and
employees, did not issue a warning to the consumers of All Day Energy Greens within an
acceptable temporal period with respect to those consumers that were warned and the warning itself
was inadequate insofar is it failed to advise of the ongoing horrific injuries and damages that All
Day Energy Greens could cause consumers that ingested the supplement to sustain.
       160.     Plaintiff’s injuries and the injuries of the Class Members were proximately caused
by the Plaintiff’s ingestion of All Day Energy Greens and the Class Members’ ingestion of All Day
Energy Greens, respectively.
       161.    Accordingly, the Plaintiff and Class Members are entitled to the specific relief as
requested more fully below.
         COUNT VIII – VIOLATION OF THE MARYLAND CONSUMER PROTECTION ACT
                           AGAINST NATURMED AND BACTOLAC

       162.    Plaintiff realleges, and incorporates by reference each of the allegations set forth in
paragraphs 1 through 161 as if the same were set forth at length herein.
       163.    At all times relevant, NaturMed and Bactolac violated the Maryland Consumer
Protection Act, Maryland Code, Commercial Law §§ 13-301, et seq. (hereinafter, “MCPA”), inter
alia, by the use of false and misleading representations or omissions of material fact in its
marketing, promotion, and sale of All Day Energy Greens.
       164.    Plaintiff and Class Members are purchasers, consumers, or other persons entitled to
protection and relief under the MCPA.
       165.    The MCPA authorizes the Plaintiff and Class Members to bring an action to recover
for injury or loss sustained as the result of a practice prohibited by the Act.
       166.    By engaging in the conduct described above, NaturMed and Bactolac have violated
and continues to violate sections 13-301(1), (2), (3), and (9) of the MCPA by, among other things:

       A.      engaging in unfair or deceptive trade practices as defined in section 13-301(1) by
               making false and misleading oral and written statements that had, and have, the
               capacity, tendency, or effect of deceiving or misleading Maryland consumers
               including, but not limited to, statements concerning the Defendants’
               research, the health risks involved with consuming All Day Energy Greens, the
               results consumers can expect from using All Day Energy Greens, and the harmful
               contaminants in All Day Energy Greens;

       B.      engaging in unfair or deceptive trade practices as defined in section 13-301(2)(i)
               by making representations that products have an approval, characteristics,
               ingredients, use, or benefit which they do not have including, but not limited to,
               its statements concerning the health consequences of using All Day Energy
               Greens and the harmful ingredients in All Day Energy Greens;

       C.      engaging in unfair or deceptive trade practices as defined in Section 13-301(3) by
               failing to state material facts, the omission of which deceived or tended to deceive
               including, but not limited to, facts relating to the health risks associated with the
               ingestion of All Day Energy Greens; and

       D.      engaging in unfair or deceptive trade practices as defined in Section 13-301(9)
               through deception, fraud, misrepresentation, and knowing concealment,
               suppression, and omission of material facts with the intent that Maryland
               consumers rely upon the same in connection with the promotion of All Day
               Energy Greens including, but not limited to, facts relating to the health risks of
               ingesting All Day Energy Greens.

       167.    To remedy these violations of the MCPA, the Plaintiff and Class Members request
that this Court enter an order for general restitution to prevent unjust enrichment from illegal
conduct, for the costs of the action (including, but not limited to attorney’s fees) pursuant to section
13-410 of the MCPA, and for the damages and equitable relief requested below.
                                     REQUEST FOR RELIEF
       WHEREFORE, the Plaintiff, on behalf of himself and all similarly situated persons,
respectfully prays for a judgment on each cause of action asserted herein and the following relief:
       A.      an Order certifying that this action may be maintained as a class action,
               appointing Plaintiff and his counsel to represent the Class Members, and directing
               that reasonable notice of this action be given by the Defendants to all Class
               Members;

       B.      joint and several monetary judgments in favor of the Plaintiff and Class Members
               and against the Defendants for actual or compensatory and presumed damages
               sustained by the Plaintiff and Class Members;

       C.      punitive damages in an amount determined by a jury;

       D.      a judgment determining that IVL2 and/or HKW Partners are jointly and severally
               liable for any judgments against NaturMed.
      E.     a judgment in favor of the Plaintiff and Class Members and against the Defendants
             for joint and several damages and for a permanent injunction against the continued
             manufacture, distribution, and sale of contaminated dietary supplements;

      F.     a judgment in favor of the Plaintiff and Class Members and against the Defendants
             for joint and several treble damages pursuant to the Maryland Consumer Protection
             Act, plus attorney’s fees, and all costs of this action and all of the Plaintiff’s related
             litigation costs, litigation fees, and litigation expenses, as well as pre-judgment and
             post-judgment interest as allowed by law; and

      G.     a judgment in favor of the Plaintiff and against the Defendants for such other
             relief, either general or specific, which the Court may deem appropriate in law or
             equity and for which the Plaintiff duly pray.


December 2, 2018                                     Respectfully submitted,

                                                     Law Office of Barry R. Glazer, LLC

                                                 By: ___________________________________
                                                     Charles H. Edwards IV
                                                     P.O. Box 27166
                                                     1010 Light Street
                                                     Baltimore, Maryland 21230
                                                     📞   410-547-8568
                                                     📠   410-547-0036
                                                     📩   charles.edwards@robihoodlawyers.com
                                                     Attorneys for the Plaintiff
